Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott C. Hilton on Friday, January 22, 2021.
The application has been amended as follows:

Specification:

Page 7, line 19, deleted paragraph 0019.
Page 7, line 20, paragraph 0020, replaced “a” with --A--.
Page 12, line 12, replaced “of” with --or--.
Page 13, line 1, replaced “patrician” with --partition--.



Claims:

Claim 1.  An artificial fishing lure, comprising:
an artificial head, rear, and body mounted therebetween, the head being integral with the rear and the body;
a sleeve being a separate element and removable from the artificial head, rear, and body, the sleeve having a front and a circumscribing wall extending therefrom to form an opening, the wall extending extendable over the head to create a cavity between the front and head in response to the sleeve being removably mounted over the head using the opening, and at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve, wherein, in response to the sleeve being mounted over the head:
the sleeve elastically constricts around at least the head to hold the sleeve thereto with a removable friction fit between the head and the wall within the opening such that the body and the rear extend outwardly from the opening of the sleeve in a direction away from the [[a]] front of the sleeve;
a scent material is dynamically inserted by a user between the sleeve and the head into the cavity; and
the scent material is gradually released from under the elastically constricted sleeve.

 comprises 

Claim 12.  The artificial fishing lure of claim 1, wherein the scent material further comprising fish scent attractant material mounted within the cavity.

Cancelled claim 15.

Claim 16.  The artificial fishing lure of claim 1 [[15]], further comprising at least one plug removably positioned in the at least one hole.

Claim 18.  The artificial fishing lure of claim 17, wherein the at least one partition of the sleeve further comprises 

Claim 19.  A system, comprising:
a plurality of interchangeable artificial lure heads being integral with respective artificial lure rears and bodies, wherein the bodies are between the artificial lure heads and artificial lure rears;
a plurality of interchangeable sleeves for the artificial lure heads and being separate elements and removable from the artificial heads, each of the plurality of interchangeable sleeves having a front and a circumscribing  and at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve, wherein, in response to the wall of a selected sleeve being removably mounted over the selected artificial lure head:
the selected sleeve elastically constricts around the selected artificial lure head to hold the selected sleeve thereto with a removable friction fit between the selected head and the wall within the opening such that the respective [[an]] artificial lure rear and body  extend  the [[a]] front of the selected sleeve;
a scent material is dynamically inserted by a user between the selected sleeve and the selected artificial lure head into the cavity;
the scent material is gradually released from under the elastically constricted selected sleeve; and
the interchangeable artificial lure heads and the interchangeable sleeves comprising one or more of a different color, shape, material, size, elasticity, flexibility, scent, and surface finish.



Claim 21.  A method, comprising:
extending a circumscribing wall of a sleeve, the sleeve having a front and the circumscribing wall extending therefrom to form an opening, over an artificial lure head using the opening, to create a cavity between the front and the head such that the sleeve elastically constricts around the artificial lure head to hold the sleeve thereto with a removable friction fit between the head and the wall within the opening such that a body and rear integral to the head extend outwardly from the opening of the sleeve in a direction away from the [[a]] front of the sleeve, and at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve;
dynamically inserting a scent material between the sleeve and the head into the cavity; and
gradually releasing the scent material from under the elastically constricted sleeve into surrounding water.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose an artificial fishing lure, comprising at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve.
In regard to claim 19, the prior art of record does not disclose a system, comprising at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve.
In regard to claim 21, the prior art of record does not disclose a method, comprising at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA